UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1116



In re:   ARVIN LEE WILLIAMS,



                Petitioner.



                 On Petition for Writ of Mandamus.
                         (4:14-cv-00121-FL)



Submitted:   April 16, 2015                  Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Arvin Lee Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Arvin      Lee   Williams   petitions     for    a    writ    of    mandamus,

alleging that the district court has unduly delayed in ruling on

his civil action.        He seeks an order from this court directing

the district court to act.         We find the present record does not

reveal undue delay in the district court.              Accordingly, we grant

leave    to   proceed    in    forma   pauperis      but   deny    the     mandamus

petition.     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented     in     the   materials

before   this    court   and   argument     would    not   aid    the    decisional

process.



                                                                  PETITION DENIED




                                        2